NUMBER 13-21-00053-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI — EDINBURG

CLEO SEABREAK,                                                              Appellant,

                                               v.

L.S.,                                                                        Appellee.


                   On appeal from the 343rd District Court
                       of San Patricio County, Texas.


                        MEMORANDUM OPINION
  Before Chief Justice Contreras and Justices Longoria and Tijerina
              Memorandum Opinion by Justice Tijerina

        Appellant Cleo Seabreak appealed a judgment rendered against her and in favor

of appellee, L.S., a minor child, in trial court cause number S-19-5210CV-C in the 343rd

District Court of San Patricio County, Texas. The parties to this appeal have now filed an

agreed motion to dismiss the appeal. According to the motion, the appellant and the
appellee “have agreed to the voluntary dismissal of this appeal,” that “this appeal should

not affect the final judgment rendered by the trial court,” and that “the costs of this appeal

should be taxed against the party incurring the same.” The parties further request that we

render judgment effectuating their agreement.

         The parties’ agreed motion requests relief that is not allowed by the appellate rules.

See TEX. R. APP. P. 42.1(a)(1) (allowing the court to “dismiss the appeal or affirm the

appealed judgment or order unless such disposition would prevent a party from seeking

relief to which it would otherwise be entitled”); id. R. 42.1(a)(2) (allowing the court to

render judgment effectuating an agreement, set aside the judgment without regard to the

merits and remand, or abate the appeal and permit proceedings in the trial court to

effectuate the agreement). Here, the parties’ requests that we dismiss the appeal and

render judgment are mutually exclusive. Compare id. R. 42.1(a)(1) (allowing the dismissal

of an appeal by motion), with id. R. 42.1(a)(2)(A) (allowing the rendition of judgment by

agreement); see In re Marriage of McQueen, 597 S.W.3d 53, 54 (Tex. App.—Houston

[14th Dist.] 2020, no pet.) (order). Upon reviewing the agreed motion to dismiss, however,

it appears that the parties to this appeal are specifically requesting that we dismiss the

appeal, which, as requested, would not affect the final judgment rendered by the trial

court.

         The Court, having examined and fully considered the agreed motion to dismiss, is

of the opinion that it should be granted as construed. See TEX. R. APP. P. 42.1(a)(1).

Accordingly, we grant the agreed motion to dismiss and we dismiss the appeal. Pursuant

to the agreement of the parties, costs will be taxed against the party incurring the same.


                                               2
See id. R. 42.1(d) (“Absent agreement of the parties, the court will tax costs against the

appellant.”). Having dismissed the appeal at the parties’ request, no motion for rehearing

will be entertained, and our mandate will issue forthwith.



                                                              JAIME TIJERINA
                                                              Justice


Delivered and filed on the
11th day of March, 2021.




                                            3